Citation Nr: 0421278	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation. 

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The issue of eligibility for Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35, an issue remanded to 
the RO by the Board in February 2000, was granted by an 
October 2000 rating decision.  The only issues currently 
before the Board are listed on the first page of the present 
decision.  


FINDINGS OF FACT

1.  Entitlement to the benefits sought cannot be established 
without a current VA examination to determine whether 
service-connected disability results in loss or loss of use 
of any extremity or extremities.  

2.  Good cause for the veteran's failure to submit to VA 
examinations scheduled for September and October 2003 has not 
been shown.


CONCLUSIONS OF LAW

1.  Assignment of special monthly compensation is not 
warranted.  38 U.S.C.A. §§ 1114(k-s), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.350, 3.655, 4.63 (2003).

2.  A certificate of eligibility for assistance in acquiring 
specially adapted housing is not warranted.  38 U.S.C.A. §§ 
2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 3.809, 
4.63 (2003). 

3.  A certificate of eligibility for assistance in acquiring 
a special home adaptation grant is not warranted.  38 
U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.655, 3.809a, 4.63 (2003).

4.  An award of financial assistance for the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is not warranted.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.655, 3.808, 
4.63 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision, cited above.  The Board further finds that the 
requirements of the VCAA have been satisfied in this matter.

In a February 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed March 2003 statement of 
the case (SOC) and December 2003 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the February 2004 letter, March 2003 SOC and 
December 2003 SSOC issued by the RO clarified what evidence 
would be required for the benefits sought on appeal to be 
granted.  The SSOC specifically notified the veteran that his 
claims were denied, as they will be in the decision below, 
due to his failure to submit to a VA examination necessary to 
determine entitlement to the benefits sought.  Further, the 
claims file reflects that the March 2003 SOC contained the 
new reasonable doubt and duty-to-assist regulations codified 
at 38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, nothing in 
the record suggests that the veteran was not properly 
notified of the scheduled examinations in question, and 
memoranda prepared by the RO in anticipation of scheduling 
these examinations reflected the veteran's most recent 
address of record.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Additional or "special" monthly compensation is warranted 
for certain service-connected disability, to include loss or 
loss of use of an extremity or organ, as specified by the 
provisions of 38 U.S.C.A. §§ 1114(k-s) and 38 C.F.R. § 3.350.  

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

In order for a veteran to be entitled to a certificate of 
eligibility for assistance is acquiring special home 
adaptation, he must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

Having provided the substantive requirements for the benefits 
sought by the veteran above, the Board notes that VA 
regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  Id. 

Turning to the analysis of the veteran's claims, from the 
criteria codified above, it is clear, that given the nature 
of the veteran's service connected physical disabilities 
(degenerative disc disease of the spine and chondromalacia of 
the left knee), entitlement to the benefits sought depends on 
the degree to which such disability results in "loss of 
use" of an extremity or extremities pursuant to the 
different criteria for each benefit sought.  Consequently, it 
may be said that entitlement to the claimed benefits, which 
are tantamount to a "claim for increase," depends on the 
results of a VA examination to determine the extent to which 
such "loss of use" is demonstrated.  In this regard, the VA 
examiner who conducted a January 2002 examination found that 
it was too soon following the veteran's back operation to 
obtain any meaningful findings with respect to the nature of 
the veteran's impairment, and recommended further VA 
examination by a VA neurosurgeon in the future to obtain such 
findings.  Thus, if the veteran, without good cause, failed 
to submit to such a VA examination that is clearly necessary 
to determine entitlement to the benefits sought, his claims 
must be denied.  38 C.F.R. § 3.655.   

The record reveals that on two occasions, September 2, 2003, 
and October 6, 2003, the veteran was scheduled for VA 
examinations specifically designed to determine whether the 
criteria for the benefits sought, as described above, were 
met.  (See September 4, 2003, deferred rating decision and 
contents of August 20, 2003, "Examination Request 
Worksheet.")  The veteran appeared, late, to the 
September 2, 2003, examination, but did not submit to the 
examination, reportedly stating that he "did not need" the 
examiner chosen by the VA to conduct the examination.  (See 
computer-generated form filed in the claims file immediately 
following the August 21, 2003, Report of Contact).  
Regardless of his reasons for not attending the September 
examination, the veteran did not appear for another VA 
examination scheduled for October 6, 2003.  

The claim file does not document that the notice for the 
October 2003 examination was returned by the United States 
Postal Service as undeliverable.  In addition, there is a 
presumption of regularity that attends the administrative 
functions of the Government.  The law presumes that the 
notice letters of the scheduled examinations were properly 
mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
in September and October 2003 is without explanation, it may 
be said that his absence from the scheduled evaluations was 
without good cause.  Thus, as the scheduled examinations were 
necessary in order to establish entitlement to the benefits 
sought, the claims must be denied.  38 C.F.R. § 3.655.

The Board notes that the veteran is free to submit a claim 
for increased compensation and other benefits at any time, 
and is hopeful that, if he does, he will fully cooperate with 
the RO's efforts to obtain adequate medical examination 
findings to support  such claims.



ORDER

Entitlement to special monthly compensation is denied. 

Entitlement to specially adapted housing or a special home 
adaptation grant is denied. 

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



